Citation Nr: 1103811	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-39 982	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

On October 20, 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge, sitting at the RO.  A 
transcript of the hearing is of record.  At the hearing, the 
Veteran submitted additional evidence along with a waiver of 
initial review of this evidence by the RO.  See 38 C.F.R. § 
20.1304 (c) (2010).


FINDINGS OF FACT

1.  The Veteran likely has right carpal tunnel syndrome that is 
attributable to his active military service.

2.  The Veteran likely has left carpal tunnel syndrome that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has right carpal tunnel syndrome that is the 
result of disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).

2.  The Veteran has left carpal tunnel syndrome that is the 
result of disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disability.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Alternatively, the second and third elements of service 
connection can be demonstrated through continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of 
symptomatology may be established if it is demonstrated that (1) 
a condition was "noted" during service; (2) there is post-
service evidence of the same symptomatology; and (3) there is 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

The Veteran asserts that bilateral carpal tunnel syndrome 
resulted from his work during military service as an aircraft 
mechanic.  (The Veteran's Airman Military Record (AF Form 7) 
confirms that he was an aircraft mechanic).  Specifically, during 
his October 2009 Board hearing, the Veteran stated that he began 
to experience cramping and tingling in his hands and fingers 
during service, which was particularly noticeable at night, and 
that those symptoms have continued since then.  Thus, he believes 
that service connection is warranted.

A review of the Veteran's service treatment records (STRs) 
reveals treatment for an injury to his left wrist.  They are, 
however, silent for complaints of cramping or tingling related to 
the wrists or hands.  The Veteran's 1991 separation examination 
report shows that in 1977 the Veteran sustained a chip fracture 
to the left wrist.

Private medical evidence shows that in February 1998, the Veteran 
was seen for complaints of numbness in his hands while sleeping.  
The results of an April 1999 private electromyography (EMG) 
testing confirmed a diagnosis of right carpal tunnel syndrome.  
The Veteran was seen by a private physician in May 1999 for 
complaints of pain in the hand, wrist, elbow, and shoulder.  He 
described the pain as more of an aching ischemic pain and stated 
that it caused him to wake up at night.  He was treated with 
anti-inflammatory medications and fitted for a splint for the 
right hand.  

In February 2006, the Veteran underwent a VA examination for 
compensation purposes.  He stated that his job in service as an 
aircraft mechanic required extensive use of his wrists.  He 
reported that three years earlier, he began noticing that writing 
caused cramping in his right hand and palm.  He also began to 
notice numbness and tingling in all fingers of both hands, which 
would sometimes wake him up at night.  He indicated that he 
sought treatment at that time and was diagnosed as having 
bilateral carpal tunnel syndrome, but that he sought no further 
treatment.  

VA outpatient treatment records dated in January 2008 note that 
the Veteran presented with complaints a 10+ year history of right 
and left hand pain, with tightness and numbness and tingling in 
the fingers.  An EMG study showed right carpal tunnel syndrome.  
A February 2008 plastic surgery consultation report noted the 
tingling in the fingers may be due to carpal tunnel syndrome.

The Veteran underwent another VA examination in June 2008.  The 
examiner diagnosed right-sided carpal tunnel syndrome, but found 
there to be insufficient evidence for a diagnosis of left-sided 
carpal tunnel syndrome.  The examiner opined that it was less 
likely than not that the Veteran's right carpal tunnel syndrome 
was related to service based on the fact that the Veteran's STRs 
were silent for a diagnosis of carpal tunnel syndrome in service, 
that carpal tunnel syndrome was not diagnosed until many years 
after service, and that his current complaints of numbness and 
tingling are different from the complaints of hand cramping that 
he said had occurred in service.  

Private medical records dated in November 2008 contain a 
diagnosis of left carpal tunnel syndrome.  In January 2009, the 
Veteran underwent left carpal tunnel release surgery.  

As to the question of service connection, the record contains 
evidence of current diagnoses of right and left carpal tunnel 
syndrome.  Thus, the first element of service connection is 
satisfied.  See Davidson, supra.  As to the second element, 
although the Veteran's STRs are silent as to complaints of 
cramping in the hands or numbness and tingling in the fingers in 
service, the absence of any reference to this symptomatology in 
the STRs is not dispositive of this issue.  See generally 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As stated 
above, the second and third elements of service connection can be 
established through a showing of continuity of symptomatology.

The Board notes that during his October 2009 hearing, the Veteran 
testified that during service he experienced cramping in his 
hands and tingling in his fingers, especially at night.  The 
Veteran's statements are competent evidence of the presence of 
these symptoms in service.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007) (stating the "[l]ay testimony is competent . . . 
to establish the presence of observable symptomatology and 'may 
provide sufficient support for a claim of service connection'" 
(quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))); Savage, 
10 Vet. App. at 497 ("[U]nless the condition is of a type as to 
which a lay person's observation is competent, medical evidence 
of noting will be required.").  Further, the Veteran's reported 
history and the private medical evidence of record demonstrates a 
continuity of symptoms since service.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995) (claimant's statements of continuing 
pain since service due to flat feet were competent because they 
related to an observable condition).  Although the Veteran did 
not seek treatment for his carpal tunnel until 1998, the United 
States Court of Appeals for Veterans Claims has emphasized that 
"symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496.  

As to the question of nexus, the Board notes that although the 
June 2008 VA examiner found that the Veteran's right wrist carpal 
tunnel syndrome was less likely than not related to service, the 
basis of that opinion is undermined by the evidence of record.  
Indeed, there is no indication that the examiner considered the 
Veteran's competent statements of wrist and hand pain in service.  
Further, the evidence shows that the Veteran has consistently 
reported symptoms of cramping, numbness, and tingling, both in 
service and afterwards.  Moreover, VA outpatient treatment 
records contain an indication that the tingling was caused by his 
carpal tunnel.

While the evidence is not unequivocal, it has nonetheless placed 
the record in relative equipoise.  Here, given the observable 
nature of the reported symptomatology and after reviewing all the 
evidence on file, the Board finds no adequate basis to reject the 
competent lay testimony and medical evidence of record that is 
favorable to the Veteran, based on a lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, based on 
the competent and credible lay statements of record regarding 
continuity of symptomatology and resolving reasonable doubt in 
the Veteran's favor, the Board concludes that service connection 
for right and left carpal tunnel syndrome is warranted.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to service connection for right carpal tunnel 
syndrome is granted.

Entitlement to service connection for left carpal tunnel syndrome 
is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


